Per Curiam,
We have given to this case a careful examination and consideration. Notwithstanding the able and zealous argument of the counsel for the appellants, we are not able to discover any error in the decree. The satisfactory reasoning of the auditor, affirmed in the opinion of the court, fully sustains the conclusion at which both arrived. It is not necessary to add anything thereto.
Decree affirmed and appeal dismissed at the costs of the appellants.
In syllabus to above case, the word “leases” should read “releases.”